DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (Fig 10, Paragraphs 0047, 0049-0050).  Such claim limitation(s) is/are: “transmission function unit configured to perform processing…”, “quality calculation unit configured to calculate…”, and transmission function changing unit configured to change the transmission…”, in claims 1, 3, and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas J. et al (US 20090300687 A1), hereinafter “Quigley” in view of Abhishek Shivadas et al (US 20140201382 A1), hereinafter “Shivadas”.

Regarding Claim 1, Quigley discloses a communication system comprising (Quigley, Fig 1, Paragraph 0030, video processing system):
a network-side apparatus (Quigley, Fig 1, Paragraph 0030, video source, edge device, wireless access device);
and a user-side apparatus (Quigley, Fig 1, Paragraph 0030, wireless device),
wherein the network-side apparatus includes:
a transmission function unit configured to perform processing of a transmission function on data received from the user-side apparatus (Quigley, Paragraph 0034, edge device receives operating parameter regarding the remote wireless device. Fig 6, Paragraph 0049, received operating parameters of wireless device include a buffer fullness of a decoder of the remote wireless device, a remaining battery life of the remote wireless device, a serviced display resolution of a display of the remote wireless device, a serviced color resolution of a display of the remote wireless device, an indication of decoding error relating to a decoder of the remote wireless device, and/or another parameter relating solely to the operation of the remote wireless device. Each of these operating parameters may be generated by the remote wireless device and passed to the edge device in the operation of Step 604. Paragraph 0050, operating parameters of the remote wireless device can change over time).

However, Quigley fails to explicitly disclose a quality calculation unit configured to calculate a quality of media data which is transmitted from the user-side apparatus and on which the processing is performed by the transmission function unit, wherein the quality is a peak signal to noise ratio (PSNR) calculated based on a first image and a second image obtained by imparting noise to the first image; and a transmission function changing unit configured to change the transmission function performed by the transmission function unit in a range in which the quality calculated by the quality calculation unit satisfies a quality required by an application.

Shivadas, from the same or similar field of endeavor, discloses a quality calculation unit configured to calculate a quality of media data which is transmitted from the user-side apparatus and on which the processing is performed by the transmission function unit (Shivadas, Fig 11, Paragraphs 0046-0048, 0096-0097, quality of video is measured),
wherein the quality is a peak signal to noise ratio (PSNR) calculated based on a first image and a second image obtained by imparting noise to the first image (Shivadas, Fig 11, Paragraphs 0049-0051, measures of video quality include peak signal-to-noise ratio (PSNR). PSNR is measured on a logarithmic scale and depends on the Mean Squared Error (MSE) between an original source image and an impaired image or video frame (i.e., first image and second image which includes noise));
and a transmission function changing unit configured to change the transmission function performed by the transmission function unit in a range in which the quality calculated by the quality calculation unit satisfies a quality required by an application (Shivadas, Paragraphs 0052-0056, using adaptive streaming based on measured PSNR. Fig 9, Paragraph 0081, client receives new stream based on streaming conditions).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Quigley in view of Hassan in order to further modify the method of preparation, transportation, and receipt of video/audio content from the teachings of Quigley with the method of adaptive streaming of content from network services to a client device from the teachings of Shivadas.
One of ordinary skill in the art would have been motivated in order to conserve streaming bandwidth by measuring the received quality levels of the content (Shivadas– Paragraphs 0023, 0049-0056).


Regarding Claim 2, the combination of Quigley and Shivadas disclose the communication system according to claim 1 above, where Quigley further discloses wherein the network-side apparatus repeats processing of causing the transmission function unit to perform the processing of the transmission function on the media data received from the user-side apparatus, causing the quality calculation unit to calculate the quality of the media data, and causing the transmission function changing unit to reduce the transmission function in the range in which the quality calculated by the quality calculation unit satisfies the quality required by the application (Quigley, Paragraph 0036, Because the wireless link between the wireless access device 108 and 110 may change over time, the edge device 106 may process the video data/video stream 112 or 114 in a manner consistent with the then current characteristics of the wireless link between the wireless access device 108 and 110 to produce the output video stream 118. Further, due to changing characteristics of the video data/video stream 112 or 114, the edge device 106 may dynamically adjust characteristics of the wireless link between the wireless access device 108 and 110 so as to adequately service the output video stream. Fig 6, Paragraph 0050, the remote wireless device may provide as the at least one operating parameter an indication of data throughput currently allocated to the remote wireless device by the servicing wireless network. The operating parameters regarding the remote wireless device may change over time, which may influence further operations 600 of FIG. 6. Paragraph 0055, The operations of Step 606-610 may change over time based upon the information received at Step 604 of FIG. 6. Thus, during the operations 600 of FIG. 6 in the transport of video data from the video source to the remote wireless device, the edge device may receive operating parameters regarding the remote wireless device on a regular, periodic, or sporadic basis. Based upon the currently received operating parameters regarding the wireless device and also characteristics of the video data as it is received from the video source, the edge device may dynamically determine video processing parameters based upon the video data and the at least one operating parameter regarding the remote wireless device.),
and the transmission function changing unit notifies the network-side apparatus of completion of a change in the transmission function when the change of reducing the transmission function is finished (Quigley, Paragraph 0055, in any given time, the edge device may differently process the video data based upon the video processing parameters to produce the output video stream. Since the operation 600 of FIG. 6 is dynamic, the operations 602-610 may be continually altered until the transfer of the video data from the video source to the remote wireless device is completed. Paragraph 0057, during transport of the video data from the video source to the remote wireless device, the edge device may update or alter its video processing parameters).


Claim 6 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.

Claim 7 carries similar limitations as discussed with regards to Claims 1 and 6 above and therefore is rejected for the same reason.


Regarding Claim 8, the combination of Quigley and Shivadas disclose a non-transitory computer-readable medium having computer-executable instructions that, upon execution of the instructions by a processor of a computer, cause the computer to function as the network-side apparatus according to claim 6 (Please see the rejection of claims 1, 6, and 7 above. A non-transitory computer-readable medium is inherent in the operation of a network-side apparatus and therefore does not further limit the claimed subject matter).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Quigley in view of Shivadas and in further view of Gene Cheung et al (US 20040105463 A1), hereinafter “Cheung”.

Regarding Claim 3, the combination of Quigley and Shivadas disclose the communication system according to claim 1 above.

However, the combination of Quigley and Shivadas fail to explicitly disclose wherein the network-side apparatus further includes a quality improvement processing unit configured to perform quality improvement processing of improving a quality of the data on which the processing of the transmission function is performed by the transmission function unit, and the quality calculation unit is configured to calculate the quality of the media data on which the processing of the transmission function is performed by the transmission function unit and on which the quality improvement processing is performed by the quality improvement processing unit.

 Cheung, from the same or similar field of endeavor, discloses wherein the network-side apparatus further includes a quality improvement processing unit configured to perform quality improvement processing of improving a quality of the data on which the processing of the transmission function is performed by the transmission function unit (Cheung, Paragraph 0018, server is operable to perform a process for enhancing transmission quality of streaming media. Paragraph 0024, server identifies various parameters, which include (1) maximum permissible transmission rate in wired network 105 (e.g. bandwidth R1); (2) maximum permissible transmission rate in wireless link 110 (e.g. bandwidth R2); (3) packet losses in wired network 105; and (4) packet losses in wireless link 110. Based on excess bandwidth, the server can improve transmission quality of the streaming media),
and the quality calculation unit is configured to calculate the quality of the media data on which the processing of the transmission function is performed by the transmission function unit and on which the quality improvement processing is performed by the quality improvement processing unit (Cheung, Paragraph 0024, since server identifies network parameters, the server can calculate the quality of the streaming media and enhance it based on these identified parameters).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Quigley in view of Shivadas and in further view of Cheung in order to further modify the method of preparation, transportation, and receipt of video/audio content from the teachings of Quigley and the method of adaptive streaming of content from network services to a client device from the teachings of Shivadas with the method of enhancing transmission quality of streaming media from the teachings of Cheung.
One of ordinary skill in the art would have been motivated because by determining network parameters, the server can determine the correct manner to improve the transmission quality of a streaming media by optimizing the error control mechanisms in any excess bandwidth available (Cheung– Paragraphs 0024-0026).



Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Quigley in view Shivadas and in further view of Toshiyuki Nakagawa et al (US 20090300455 A1), hereinafter “Nakagawa”.

Regarding Claim 4, the combination of Quigley and Shivadas disclose the communication system according to claim 1 above.
However, the combination of Quigley and Shivadas fail to explicitly disclose wherein the transmission function changing unit changes one or more of a frame search ratio, a degree of redundancy of error correction, or a line coding method.

Nakagawa, from the same or similar field of endeavor, discloses wherein the transmission function changing unit changes one or more of a frame search ratio, a degree of redundancy of error correction, or a line coding method (Nakagawa, Fig 4, Paragraphs 0035-037, video data is transmitted to the data receiving device. Determining if packet loss occurs. Duplicated packets are not considered to be an error and are abandoned in order to continue the appropriate processing).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Quigley in view of Shivadas and in further view of Nakagawa in order to further modify the method of preparation, transportation, and receipt of video/audio content from the teachings of Quigley and the method of adaptive streaming of content from network services to a client device from the teachings of Shivadas with the method of controlling error correction from the teachings of Nakagawa.
One of ordinary skill in the art would have been motivated because correcting errors would achieve efficient use of communication bands and retention of the video quality (Nakagawa – Paragraph 0009).


Regarding Claim 5, the combination of Quigley, Shivadas, and Nakagawa disclose the communication system according to claim 4 above, where Nakagawa further discloses wherein the transmission function changing unit does not change a function of the error correction for a header of a frame received from the user-side apparatus, and changes a function of the error correction for a payload part of the frame (Nakagawa, Paragraph 0038, correcting the lost RTP packet through the error correction processing. Paragraphs 0040-0041, error correction processing unit constructs a video frame based on the RTP packets).


Regarding Claim 10, the combination of Quigley and Shivadas disclose the communication system according to claim 1 above.
However, the combination of Quigley and Shivadas fail to explicitly disclose wherein the transmission function changing unit changes a physical layer function.

Nakagawa, from the same or similar field of endeavor, discloses wherein the transmission function changing unit changes a physical layer function (Nakagawa, Fig 4, Paragraphs 0035-0038, video data is transmitted to the data receiving device. Determining if packet loss occurs. If it is determined that the packet loss occurs at step S403, the error correction processing unit 304 corrects the lost RTP packet through the error correction processing. (Examiner Note: Specification of instant application discloses in Paragraph 0024 that a transmission function includes a physical layer function, such as error correction)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Quigley in view of Hassan and in further view of Nakagawa in order to further modify the method of preparation, transportation, and receipt of video/audio content from the teachings of Quigley and the method of providing media content of similar quality to requesting users from the teachings of Hassan with the method of controlling error correction from the teachings of Nakagawa.
One of ordinary skill in the art would have been motivated because correcting errors would achieve efficient use of communication bands and retention of the video quality (Nakagawa – Paragraph 0009).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Quigley in view Shivadas and in further view of Brenda Van Veldhuisen (US 20150281752 A1), hereinafter “Van Veldhuisen”.

Regarding Claim 9, the combination of Quigley and Shivadas disclose the communication system according to claim 1 above.
However, the combination of Quigley and Shivadas fail to explicitly disclose wherein the transmission function changing unit changes frame synchronization.

Van Veldhuisen, from the same or similar field of endeavor, discloses wherein the transmission function changing unit changes frame synchronization (Van Veldhuisen, Paragraph 0035, changing frame rates. Paragraph 0060, segment boundary points identify locations where switching between stream representations in the output group maintains synchronicity. Paragraph 0168, synchronization methods are used in order to change the frame rates. Paragraph 0156, synchronizing multiple frame rates).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Quigley in view of Hassan and in further view of Nakagawa in order to further modify the method of preparation, transportation, and receipt of video/audio content from the teachings of Quigley and the method of providing media content of similar quality to requesting users from the teachings of Hassan with the method of synchronizing streams having varying bitrates, resolutions, and/or frame rates from the teachings of Van Veldhuisen.
One of ordinary skill in the art would have been motivated in order for the user to maintain an enhanced video quality by synchronizing video/audio, even with content having different quality levels (Van Veldhuisen – Paragraph 0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of determining video content quality for client devices.
Some of the prior art include:
US 20130297743 A1, US 20050018768 A1, and US 20150023404 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446